DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Lindon on 4/15/21.
The application has been amended as follows: 
Regarding claim 1, lines 12-13, “non-linear manner, and
wherein the” has been amended to
--non-linear manner,
applying the laser beam at selected predetermined points between the first and second layers to attach adjacent turns of one layer to another, and
wherein the predetermined attachment points--

Claim 2 will be canceled

Regarding claim 13, lines 13-14, “non-linear manner, and
wherein the” has been amended to
--non-linear manner,
	applying the laser beam at selected predetermined points between the first and second layers to attach adjacent turns of one layer to another, and
wherein the predetermined attachment points—

Regarding claim 14, lines 16-17, “non-linear manner, and
wherein the” has been amended to
--non-linear manner,
	applying the laser beam at selected predetermined points between the first and second layers to attach adjacent turns of one layer to another, and
wherein the predetermined attachment points—
Allowable Subject Matter
	Claims 1, 5-9, 13, 14, 16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a method, an apparatus comprising a processor, and a non-transitory computer-readable storage medium providing the steps of winding a thread of material around a shaping mandrel to form a first layer formed of adjacent turns of said thread, under computer control, applying a laser beam between adjacent turns of said thread on top of the first layer at predetermined attachment points, repeating the winding act to form a second layer of adjacent turns of said thread on top of the first layer, wherein the second layer of adjacent turns of the thread of material is oriented differently than the first layer, repeating the laser beam application act to the second layer, wherein the attachment points are distributed in a non-linear manner, applying the laser beam at selected points between the first and second layers to attach adjacent turns of one layer to another, and wherein the attachment points fuse or bond only fuse two turns in combination with the rest of the claim limitations as a whole.  Josephs is the closest prior art of record but fails to teach applying at specific points which is remedied by Parins.  Further, Parins is unclear as to whether the material is applied at specifically between adjacent turns and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752